DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “221” and “222” has been used to designate both an inlet and an outlet for tank, 210, as shown in Fig. 3.  Applicant responded that the lines “221” and “222” correspond to the vapor-phase and liquid-phase pipes, respectfully, as stated in Specification (para. 33). However, the inlet and outlet of the liquid and vapor-phase pipes are still labeled using the same numbers.  Additionally, Fig. 3, 221 inlet clearly shows liquid and vapor-phases. 
Furthermore, the drawings must show every feature of the invention specified in the claims.  Therefore, the controller of claims 1 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that Applicant recites a control means in paragraph 0033, however if included in the claims would invoke 35 U.S.C. 112f and is still yet not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 101914469 A), hereinafter referred to as Wang, in view of Fujimoto et al. (US 6,449,969), hereinafter referred to as Fujimoto.

Regarding claims 1, 4, 5 and 19, Wang discloses a refrigerant circulating apparatus (Fig. 4), comprising: 
a refrigerant-liquid thermal equilibrium section (section at location of 41) configured to mix a first refrigerant liquid (refrigerant liquid within line 31) with a second refrigerant liquid (refrigerant liquid within line 22) and send a reflux refrigerant liquid (liquid within pipe leading from 41 to 21) composed of the first refrigerant liquid and the second refrigerant liquid, the first refrigerant liquid being a liquid-phase refrigerant included in a gas-liquid two- phase refrigerant (second to last paragraph of translation, “The heat generated during the operation of the power devices 11, 12, 13, and 14 evaporates the cold coal inside them to form a vapor-liquid two-phase flow, which is collected by the upward pipe 31 and transmitted to the vapor-liquid separation chamber 41.”) flowing in from a heat receiving section (section comprising 11-14), the second refrigerant liquid arising due to the gas-liquid two-phase refrigerant cooled by a heat radiating section (501); 
a refrigerant passage (comprising 21 and pipe leading from 41 to 21) configured for the gas-liquid two-phase refrigerant and the reflux refrigerant liquid to circulate between the heat receiving section and the refrigerant-liquid thermal equilibrium section;



    PNG
    media_image1.png
    818
    823
    media_image1.png
    Greyscale

Figure 1:  Fig. 4 of Wang.




Fujimoto teaches a method for controlling a cooling circuit (Fig.1) comprising a heat receiving section (1) fed coolant by a refrigerant-liquid flow controller (pump 10) , wherein between the outlet of the pump and the inlet of the heat receiving section, there is a temperature measuring section (7’) configured to measure a temperature of liquid (liquid within pipe 6) flowing back to the heat receiving section and output a refrigerant liquid temperature (signal sent from temperature sensor 7’ to) (claim 1); a controller (16) configured to control the refrigerant-flow controller based on the refrigerant liquid temperatures (claims 4 and 19); wherein the controller controls (see column 4, lines 51-65, 

“Under the intermediate-high cooling load, the temperature detector 7' detects the coolant inlet temperature and transmits a signal indicating the detected temperature to the pump flow-rate control 16 to control the pump 10, so as to maintain the coolant inlet temperature constant at 12.0.degree.  C. For example, when the cooling load is 80%, if the flow-rate is maintained at the same level as that in the operation under 100% cooling load, the coolant inlet temperature will become 11.0.degree.  C. However, upon detection of such a temperature by the temperature detector 7', the pump flow-rate control 16 controls the pump 10 so as to reduce the flow-rate of the coolant, whereby the coolant inlet temperature is maintained at 12.0.degree.  C. Thus, the power consumption of the coolant circulating pump can be accordingly reduced in proportion to the variation of the cooling load.”) 

the refrigerant-liquid flow controller so as to (functional recitation; the controller is capable of performing the functional language) increase a flow rate (by controlling the pumps; see column 4, lines 51-65) of the liquid flowing into the heat receiving section when the refrigerant liquid temperature is lower than or equal to a predetermined temperature (12 degrees Celsius; see column 4, lines 51-65) .  By including the temperature sensor and controller, the method allows for the inlet temperature of the liquid flowing to the heat receiving section to be constant, aided by control of the pump’s flow rate.



Regarding claim 3, Wang as modified teaches the refrigerant circulating apparatus according to claim 1, wherein Wang further teaches that the refrigerant-liquid thermal equilibrium section includes a container section (container 41 itself) configured to store the first refrigerant liquid and the second refrigerant liquid since the container has a volume in which the first and second refrigerant liquid flow in to.

Regarding claim 9, Wang as modified teaches the refrigerant circulating apparatus according to claim 5, wherein Wang teaches an environment (environment surrounding the heat receiving section), however Wang, as modified, does not teach wherein the predetermined temperature is a dew-point temperature of the environment where the heat receiving section is located.



It should be noted that the predetermined temperature is considered a results effective variable in that depending on the load’s optimal operating temperature, the predetermined temperature will be based on that load without any unpredictable results.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the predetermined temperature of the liquid, which could also just so happen to be the dew point temperature of the environment where the heat receiving section is located, as taught by Fujimoto’s disclosure (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or 
Regarding claim 10, Wang discloses a phase change cooling apparatus (Fig. 4), comprising a refrigerant circulating apparatus (Fig. 4 minus the heat producing object 11-14 are disposed on top of), comprising: 
a refrigerant-liquid thermal equilibrium section (section at location of 41) configured to mix a first refrigerant liquid (refrigerant liquid within line 31) with a second refrigerant liquid (refrigerant liquid within line 22; ) and send a reflux refrigerant liquid (liquid within pipe 21) composed of the first refrigerant liquid and the second refrigerant liquid, the first refrigerant liquid being a liquid-phase refrigerant included in a gas-liquid two- phase refrigerant (second to last paragraph, “The heat generated during the operation of the power devices 11, 12, 13, and 14 evaporates the cold coal inside them to form a vapor-liquid two-phase flow, which is collected by the upward pipe 31 and transmitted to the vapor-liquid separation chamber 41.”) flowing in from a heat receiving section (comprising 11-14), the second refrigerant liquid arising due to the gas-liquid two-phase refrigerant cooled by a heat radiating section (501); 
a refrigerant passage (comprising 21 and pipe leading from 41 to 21) configured for the gas-liquid two-phase refrigerant and the reflux refrigerant liquid to circulate between the heat receiving section and the refrigerant-liquid thermal equilibrium section;
a refrigerant-liquid reflux section (section where pipe 21 and the pipe leading from 41 to 21 is) configured to reflux the reflux refrigerant liquid to the heat receiving section through the refrigerant passage; and

the heat radiation section is configured to (capable of due to the inherent structure of the heat radiation section and is dependent on the air temperature which passes over it to determine how much heat is removed from the refrigerant) condense and liquefy the gas-liquid two-phase refrigerant and generate the second refrigerant liquid supercooled to an outside air temperature (since the heat radiation section 501 is exposed to air)


Wang does not teach a refrigerant-liquid flow controller configured to control a flow rate of the reflux refrigerant liquid; a refrigerant-liquid temperature measuring section configured to measure a temperature of the reflux refrigerant liquid flowing back to the heat receiving section and output a refrigerant liquid temperature.

Fujimoto teaches a method for controlling a cooling circuit (Fig.1) comprising a heat receiving section (1) fed coolant by a refrigerant-liquid flow controller (pump 10) , wherein between the outlet of the pump and the inlet of the heat receiving section, there is a temperature measuring section (7’) configured to measure a temperature of liquid (liquid within pipe 6) flowing back to the heat receiving section and output a refrigerant liquid temperature (signal sent from temperature sensor 7’ to). By including the temperature sensor and controller, the method allows for the inlet temperature of the 

Though Wang discloses a gravity fed  system, it would have similarly been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Wang, as modified, by including a refrigerant flow controller, in the form of a pump, and temperature sensor, combined operably with a controller, wherein the temperature sensor is located in a heat receiving section located between the pump outlet and heat receiving section, as taught by Fujimoto, in order to provide predictable result of using the feedback from the temperature sensor for controlling the pump’s flow rate thereby maintaining the inlet temperature of the heat receiving section constant. 

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. Applicant traverses the Examiner’s objection of the drawings where the Examiner position is that, shown in Fig. 3, two pipes labeled 221 and two pipes labeled 222 are not the same pipe, whereas the Applicant claims pipes 221 form one pipe and pipes 222 form one pipe.  The Examiner disagrees with the Applicant skewed view of what an individual pipe is.  
 
Applicant’s arguments with respect to claim(s) 1, 3-5, 10 and 19 being rejected under 35 U.S.C. 103 have been considered but are moot because the new ground of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFEL/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763